Citation Nr: 1716235	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  11-06 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a right ankle disorder. 

4.  Entitlement to service connection for a right foot disorder. 

5.  Entitlement to service connection for a left foot disorder. 

6.  Entitlement to service connection for hypertension. 

7.  Entitlement to a rating in excess of 10 percent for residual facial scars. 


REPRESENTATION

Veteran represented by:	Amber E. Morgan, Attorney at Law
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to April 1980.

These matters are on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2014, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is associated with the record. 

In January 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to service connection for a right knee disorder, a left ankle disorder, a right ankle disorder, a right foot disorder, and a left foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current hypertension was not manifested during his active service or for many years thereafter, and is not shown to be causally or etiologically related to his active service.

2.  Residual facial scars have not been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for a rating in excess of 10 percent for residual facial scars have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the claims for entitlement to service connection for hypertension and a higher evaluation for residual facial scars. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

With regard to the claim for service connection, the Veteran was provided all required VCAA notice in December 2008 and February 2010 letters, prior to the initial adjudication of the claim.

The claim for a higher rating arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In October 2014, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ identified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In this case, VA obtained the Veteran's service treatment records and post-service treatment records.  In addition, the Veteran was provided with VA examinations in January 2010, August 2012, and May 2016.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In January 2015, the Board remanded the Veteran's claims to provide the Veteran with VA examinations and to obtain the most recent treatment records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.
II.  Service Connection 

To establish direct service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardiovascular-renal disease, including hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Board notes that the term "hypertension," as defined for VA purposes, refers to persistently high arterial blood pressure.  38 C.F.R. § 4.104 (2016).  Medical authorities have suggested various thresholds ranging from 140 mm/Hg systolic and from 90 mm/Hg diastolic.  Id.; see Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).

The Veteran testified that he was first diagnosed with hypertension in 2007.  He believed his hypertension was caused by posttraumatic stress disorder (PTSD).

In May 2016, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed hypertension.  The VA examiner indicated that the Veteran was diagnosed with hypertension in 2009.  The Veteran had a blood pressure reading of 126/78 in June 1978.  There was no diagnosis of high blood pressure or treatment given for hypertension in service.  The VA examiner opined that it was less likely than not that the Veteran's hypertension was incurred in service.  He explained that the Veteran was diagnosed with essential hypertension in 2009.  There was no support in the available evidence for a diagnosis or treatment of hypertension in service.  He was separated from service in 1980 and was diagnosed with hypertension 29 years after his separation from service.  There was no record of any military experience that could reasonably by assumed to contribute to the diagnosis of essential hypertension.

Based on the forgoing, the Board finds that service connection for hypertension is denied.  In reaching its conclusion, the Board has considered the Veteran's lay statement.  The Veteran's testimony, taken on its face, does not provide a basis for service.  He admitted that his hypertension began many years after service.  Lastly, the Veteran is not service-connected for PTSD.  Therefore, service connection on a secondary basis is not warranted.  See 38 C.F.R. § 3.310 (2016).

Furthermore, the Veteran is not entitled to direct service connection for this claim based on continuity of symptomatology since the first manifestations of hypertension occurred many years after his separation from active service.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331. 

In sum, the preponderance of the evidence is against service connection for hypertension and the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Increased Evaluation 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In a March 2010 rating decision, the Veteran was granted service connection for residual facial scars and assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, effective November 10, 2008.

Effective August 30, 2002, under Diagnostic Code 7800, a 10 percent rating is assigned for one characteristic of disfigurement.  A 30 percent evaluation is assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with four or five characteristics of disfigurement. An 80 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800. 

According to Note (1), the eight "characteristics of disfigurement" are: (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.  Note (2), pertaining to tissue loss of the auricle and anatomical loss of both eyes or one eye, is not applicable.  Id.  Note (3) directs that unretouched color photographs should be taken into consideration when evaluating under these criteria.  Id.  

Diagnostic Codes 7801 and 7802 contemplate evaluations of scars other than head, face, or neck. 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.  As the Veteran's scars only involve his head, these code provisions are not applicable.  Similarly, Diagnostic Code 7805 (other scars) provides for a rating based on limitation of function of the affected part, which does not apply with the Veteran's face and right ear.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

Diagnostic Code 7803 and 7804 assign a maximum 10 percent evaluation for superficial unstable scars (Diagnostic Code 7803) or superficial scars, painful on examination (Diagnostic Code 7804).  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804. Note (1) to Diagnostic Code 7803 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (2) to Diagnostic Code 7803 defines a superficial scar as one not associated with underlying soft tissue damage.  Id. 

Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities, to include consideration of burn scars.  These revisions also included additional explanatory notes.  For instance, the criteria for evaluating disfigurement of the head, face, or neck under Diagnostic Code 7800 remained unchanged, but Notes (4) and (5) were added for clarification.  According to Note (4), the rater was instructed to separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck such as pain, instability, and residuals of associated muscle or nerve injury under the appropriate Diagnostic Codes and apply 38 C.F.R. § 4.25 to combine the evaluations with the evaluation assigned under this Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7800.  According to Note (5), the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id. 

Diagnostic Code 7804 (unstable or painful scars) was also revised to provide a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating was assigned for three or four scars that are painful or unstable.  A 30 percent rating is assigned for five or more scars that are painful or unstable.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Note (1) defined an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scars.  Id.  Note (2) indicated that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this Diagnostic Code when applicable.  Id.

In the 2008 regulations, VA incorrectly stated the applicability date in the preamble and in the first sentence of the introductory paragraph of 38 C.F.R. § 4.118.  Thus, in 2012, VA issued regulations to fix the applicability date.  Specifically, the Applicability Date section was revised to read as follows:  

This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.  However, a veteran whose scars were rated by VA under a prior version of diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 C.F.R. § 4.118, as in effect prior to the effective date of this rule, may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates, 38 C.F.R. § 3.400, etc.

The introductory language to 38 C.F.R. § 4.118 was revised to read as follows:

A Veteran whose scars were rated by VA under a prior version of diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805, as in effect before October 23, 2008, may request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.

In January 2010, the Veteran underwent a VA examination to determine the nature and etiology of his facial scars.  Upon examination, the Veteran had numerous facial scars.  His largest scar was 2 centimeters by 0.1 centimeter.  The total area of the Veteran's scars was less than 6 square inches.  The scars were not painful.  There were no signs of skin breakdown, inflammation, edema, keloid formation, or abnormal skin texture.  The scars were superficial and they did not affect the underlying tissue.

In August 2012, the Veteran was afforded a VA examination to determine the severity of his facial scars.  The Veteran had numerous scars of the face.  The scars were not painful or unstable.  The approximate total area of head, face, and neck with scars causing hypopigmentation was 2 squared centimeters.  The scars did not cause any functional limitation.  There were no photographs available for review at the examination. 

In May 2016, the Veteran underwent his most recent VA examination to determine the severity of his facial scars.  The VA examiner reported that the Veteran was involved in a June 1978 motor vehicle accident, which caused facial lacerations and possible glass imbedded foreign bodies.  925 sutures were required for the repair.  He also summarized the prior examination findings.  There was no evidence of: skin breakdown; pain; inflammation; edema; keloid formation; abnormal texture; indurated or inflexible skin; elevated or depressed scar; adherence to underlying tissue; and, no other disabling effects.  The scars were superficial.  The skin area with abnormal pigmentation covered an area that was 6 square inches (39 square cm) or less, and discoloration was lighter than normal skin color.  Photographs were made available that showed asymmetry of the left eye, left cheek, right cheek, nose, and chin with no visible or palpable tissue loss.  The scars had no effect on his usual daily activities.  Upon examination, there was no adherence to underlying tissue or missing underlying soft tissue.  There was no abnormal pigmentation or texture of the head, face or neck.  There was no gross distortion or asymmetry of facial feature or visible palpable tissue loss.  The scars total area was less than 5 percent of the body area.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, the Veteran's scars have not demonstrated any other characteristics of disfigurement, to warrant a higher 30 percent evaluation for the Veteran's scars.  Further, the scars were not manifested by any of the following:  visible or palpable tissue loss, and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), to warrant a higher 30 percent evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Under the revised Diagnostic Code 7804, the Veteran is not entitled to a higher disability rating because his scars are not unstable or painful.  38 C.F.R. § 4.118.  Therefore, for the aforementioned reasons, the Veteran is entitled to a disability rating of 10 percent, but no higher, for his service-connected scars of the face.  Id.

The Veteran is already in receipt of the maximum disability rating of 10 percent under 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (in effect prior to October 23, 2008).  

The treatment records contained in the claims file do not provide evidence contrary to that obtained at the VA examinations.

Additionally, in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report and observe the scars on his body and his pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned 10 percent disability rating, however, is outweighed by the competent and credible medical examination that evaluated the extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the Veteran's residual facial scars at any time during the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2016) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, as the criteria assesses the level impairment attributable to the Veteran's scars.  The rating schedule fully contemplates all symptomatology and treatment associated with the scars of the face and right ear.

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance...  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

As the Veteran has not alleged that his scars prevent him from substantially gainful employment, the Board finds that a claim for a total disability rating based on individual unemployability (TDIU) is not raised by the record.


ORDER

Service connection for hypertension is denied.

A rating in excess of 10 percent for residual facial scars is denied.


REMAND

In May 2016, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed right knee disorder, left ankle disorder, right ankle disorder, right foot disorder, and left foot disorder.  The VA examiner diagnosed the Veteran with severe gouty arthritis of the bilateral feet, ankles, and right knee.  He also diagnosed the Veteran with bilateral pes planus.  The examiner indicated that there was clear and unmistakable evidence that the Veteran's gout and pes planus preexisted active service.  The examiner determined that it was reasonable to assume there was no aggravation of the Veteran's foot condition during his military service.  The VA examiner did not indicate whether the Veteran's pre-existing gout of the bilateral ankles and right knee were aggravated by his active service.  Lastly, the VA examiner did not provide the correct standard for determining whether the Veteran's right knee disorder, left ankle disorder, right ankle disorder, right foot disorder, and left foot disorder pre-existed his active service.  Therefore, a remand is necessary for addendum VA medical opinions.


Accordingly, the case is REMANDED for the following actions:

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2.  Refer the Veteran's VA claims file to the VA examiner who conducted the May 2016 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's right knee disorder, left ankle disorder, right ankle disorder, right foot disorder, and left foot.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner should provide an opinion addressing the following:

a) Did the Veteran clearly and unmistakably (undebatably) enter active military service with pre-existing pes planus of the right foot or left and/or gout of the right knee, left ankle, right ankle, right foot or left foot?

i.  If yes, did any pes planus and/or gout that preexisted service undergo an increase in severity during service?

ii.  For each disability that preexisted service, is there clear and unmistakable evidence that the disability DID NOT undergo an increase in severity during service?  

iii.  For each disability that preexisted service and that increased in severity during service, was the pre-existing condition clearly and unmistakably not aggravated beyond the natural progress of the disease by such service?  

iv.  For any disability that did not preexist service, is it at least as likely as not (i.e., probability of 50 percent or greater any non-preexisting conditions of the right knee, left ankle, right ankle, right foot, or left foot were the result (in whole or part) of any event in the Veteran's active service?

The term "as likely as not" mens that the evidence both for and against a conclusion is so evenly balanced that it is as medically sound to find in favor of causation as it is to find against it.

All opinions should be supported by clear reasons.  
If it is not possible to provide an opinion without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the needed opinion is beyond the scope of current medical knowledge, or there is missing evidence that would permit the needed opinion to be provided.  The examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


